FILED
                             NOT FOR PUBLICATION                            MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALVARO RIVAS-PINEDA,                             No. 10-73432

               Petitioner,                       Agency No. A099-470-987

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Alvaro Rivas-Pineda, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Rivas-Pineda

failed to demonstrate past persecution or a well-founded fear of future persecution

on account of a protected ground, including an actual or imputed political opinion,

or membership in a particular social group. See INS v. Elias-Zacarias, 502 U.S.
478, 483 (1992) (explaining petitioner must provide some evidence of motive,

direct or circumstantial); Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir.

2009) (“to demonstrate that a protected ground was ‘at least one central reason’ for

persecution, an applicant must prove that such ground was a cause of the

persecutors’ acts”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from . . . random violence by gang members

bears no nexus to a protected ground.”). Thus, Rivas-Pineda’s asylum claim fails.

      Because Rivas-Pineda failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the BIA’s denial of Rivas-

Pineda’s CAT claim because he failed to demonstrate it is more likely than not he




                                          2                                    10-73432
would be tortured by or with the consent or acquiescence of the government if

returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                   10-73432